DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Claims 11, 12, and 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on November 28, 2020

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Onodera (US 2006/0238450 A1) in view of Kim et al. (KR1020080049912, of which an English translation is attached).
In regard to claim 1, Onodera discloses a display panel having a display region and a non-display region surrounding the display region, the non-display region comprising a bonding region and a fan- out region, the display panel comprising (see e.g. Figures 1-12): 
a plurality of signal lines Gm, Sn extending along a first direction and arranged along a second direction in the display region, the first direction intersecting with the second direction; 
a driving chip 40 bonded in the bonding region; 
a plurality of bonding pads 6T, 8T, 34a/T1 provided in the bonding region; and 
a plurality of fan-out leads  (see e.g. Figure 3 for fan-out shape) provided in the fan-out region, 
wherein the plurality of bonding pads 6T, 8T, 34a/T1 comprises a first pad array 6T,8T and a second pad array 34a/T1, the first pad array 6T,8T being located at a side of the second pad array 34a/T1 close to the display region, 
wherein the first pad array 6T,8T comprises a plurality of first pads arranged in at least two rows, and the plurality of signal lines is electrically connected to the plurality of first pads via the plurality of fan-out leads (see e.g. Figure 3), 
wherein the second pad array 34a/T1 comprise a plurality of second pads arranged in at least one row, and the plurality of second pads 34a/T1 is electrically connected to corresponding signal pins on a flexible circuit board 41 (see e.g. Figure 5).
Onodera fails to disclose
wherein the first pad array comprises a first pad group, wherein first pads in a same row in the first pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, and wherein in one of the at least one inclined section, an included angle between the second direction and a connection line connecting a vertex of a first 
However, Kim et al. discloses (see e.g. Figures 1-6):
a pad group with pads 130 in rows having inclined sections.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Onodera with wherein the first pad array comprises a first pad group, wherein first pads in a same row in the first pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, and wherein in one of the at least one inclined section, an included angle between the second direction and a connection line connecting a vertex of a first one of the at least three first pads with a vertex of a last one of the at least three first pads is defined as an inclination angle of the one inclined section, and the inclination angle is an acute angle θ1.
Doing so would provide a decreased size of the pad area which provides a more compact device.
In regard to claim 2, Onodera discloses the limitations as applied to claim 1 above, and
wherein the driving chip 40 has two opposite long sides and two opposite short sides; 
the driving chip comprises a first terminal array 40a,b and a second terminal array 40d, the first terminal array 40a,b comprises a plurality of first terminals arranged in at least two rows, and the second terminal array 40d comprises a plurality of second terminals arranged in at least one row, the plurality of first terminals 40a,b is electrically connected to the plurality of 6T,8T  in one- to-one correspondence, and the plurality of second terminals 40d is electrically connected to the plurality of second pads 34a/T1 in one-to-one correspondence.
In regard to claim 3, Onodera discloses the limitations as applied to claim 2 above, and 
wherein the first pad array 6T,8T  further comprises a second pad group located a side of the first pad group in the second direction; and 
the second pad group and the second pad array are opposite to each other in the first direction (see e.g. Figures 1-6 and note that the pad array may be divided into multiple groups).
In regard to claim 4, Onodera discloses the limitations as applied to claim 3 above, and
wherein the first pad array 6T,8T  further comprises a third pad group, and the first pad group and the third pad group are located at two sides of the second pad group in the second direction, respectively (see e.g. Figures 1-6 and note that the pad array may be divided into multiple groups).
	In regard to claim 5, Onodera discloses the limitations as applied to claim 4 above, but fails to disclose 
wherein the first pad group and the third pad group are arranged obliquely in a direction away from the display region from two ends of the second pad group, respectively; and 
first pads in a same row in the third pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, wherein in each of the at least one inclined section, an included angle between the second direction and a connection line connecting a vertex of a first one of the at least three first pads to a vertex of a last one of the at least three first pads is defined as an inclination angle of the one inclined section, and the inclination angle is an acute angle θ2.
However, Kim et al. discloses (see e.g. Figures 1-6):
130 in rows having inclined sections on two ends, or in two of the three pad groups.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Onodera with w wherein the first pad group and the third pad group are arranged obliquely in a direction away from the display region from two ends of the second pad group, respectively; and 
first pads in a same row in the third pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, wherein in each of the at least one inclined section, an included angle between the second direction and a connection line connecting a vertex of a first one of the at least three first pads to a vertex of a last one of the at least three first pads is defined as an inclination angle of the one inclined section, and the inclination angle is an acute angle θ2.
Doing so would provide a decreased size of the pad area which provides a more compact device.	
In regard to claim 6, Onodera discloses the limitations as applied to claim 5 above, and 
wherein along a direction perpendicular to an extending direction of the second pad group, the first pad group and the third pad group are arranged axis-symmetrically on two sides of the second pad group (see e.g. Figures 1-12 and note that the pad groups may be divided to achieve the claimed limitation).
In regard to claim 7, Onodera discloses the limitations as applied to claim 2 above, and
wherein the fan-out region comprises a first fan-out sub-region, and the plurality of fan-out leads comprises a plurality of first fan-out leads arranged in the first fan-out sub-region, each of the plurality of first fan-out leads is electrically connected to a corresponding first pad in the (see e.g. Figure 3 and note that there is an oblique section and a straight section that are unlabeled and thus at least one inflection point).
Onodera, in view of Kim et al., fails to disclose 
wherein an included angle between the second direction and a connection line connecting inflection points of at least three first fan-out leads that are sequentially arranged in the first fan-out sub-region is an acute angle αl, where θ1 = αl  ± 5º and 2 º ≤ θ1 ≤ 80 º.
However, one of ordinary skill in the art would recognize utilizing wherein an included angle between the second direction and a connection line connecting inflection points of at least three first fan-out leads that are sequentially arranged in the first fan-out sub-region is an acute angle αl, where θ1 = αl  ± 5º and 2 º ≤ θ1 ≤ 80 º, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or working ranges involves only routine skill in the art.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Onodera with wherein an included angle between the second direction and a connection line connecting inflection points of at least three first fan-out leads that are sequentially arranged in the first fan-out sub-region is an acute angle αl, where θ1 = αl  ± 5º and 2 º ≤ θ1 ≤ 80 º.

In regard to claim 8, Onodera discloses the limitations as applied to claim 7 above, and
wherein in the first direction, the first pad array comprises vertexes or edges of the first pads closest to the display region, a connection line connecting at least some of the vertexes or edges of the first pads is a first connection line, and the first connection line extends along the second direction; and at least some of inflection points of the plurality of first fan-out leads are located at a side of the first connection line facing away from the display region (see e.g. Figure 3 and note that there is an oblique section and a straight section that are unlabeled and thus at least one inflection point on a side away from a display region).
In regard to claim 9, Onodera discloses the limitations as applied to claim 5 above, but fails to disclose
wherein first pads in a same row in each of the first pad group and the third pad group comprise at least two inclined sections.
However, Kim et al. discloses a configuration in which the pads may be divided into two inclined sections (see e.g. Figures 1-6).
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Onodera with wherein first pads in a same row in each of the first pad group and the third pad group comprise at least two inclined sections.
Doing so would provide a decreased size of the pad area which provides a more compact device.
In regard to claim 24, Onodera discloses a display apparatus comprising a display panel having a display region and a non-display region surrounding the display region, the non-display region comprising a bonding region and a fan- out region, the display panel comprising (see e.g. Figures 1-12): 
a plurality of signal lines Gm, Sn extending along a first direction and arranged along a second direction in the display region, the first direction intersecting with the second direction; 
a driving chip 40 bonded in the bonding region; 
a plurality of bonding pads 6T, 8T, 34a/T1 provided in the bonding region; and 
a plurality of fan-out leads  (see e.g. Figure 3 for fan-out shape) provided in the fan-out region, 
wherein the plurality of bonding pads 6T, 8T, 34a/T1 comprises a first pad array 6T,8T and a second pad array 34a/T1, the first pad array 6T,8T being located at a side of the second pad array 34a/T1 close to the display region, 
wherein the first pad array 6T,8T comprises a plurality of first pads arranged in at least two rows, and the plurality of signal lines is electrically connected to the plurality of first pads via the plurality of fan-out leads (see e.g. Figure 3), 
wherein the second pad array 34a/T1 comprise a plurality of second pads arranged in at least one row, and the plurality of second pads 34a/T1 is electrically connected to corresponding signal pins on a flexible circuit board 41 (see e.g. Figure 5).
Onodera fails to disclose
wherein the first pad array comprises a first pad group, wherein first pads in a same row in the first pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, and wherein in one of the at least one inclined section, an 
However, Kim et al. discloses (see e.g. Figures 1-6):
a pad group with pads 130 in rows having inclined sections.
Given the teachings of Kim et al., it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the display device of Onodera with wherein the first pad array comprises a first pad group, wherein first pads in a same row in the first pad group comprises at least one inclined section each composed of at least three first pads that are sequentially arranged, and wherein in one of the at least one inclined section, an included angle between the second direction and a connection line connecting a vertex of a first one of the at least three first pads with a vertex of a last one of the at least three first pads is defined as an inclination angle of the one inclined section, and the inclination angle is an acute angle θ1.
Doing so would provide a decreased size of the pad area which provides a more compact device.

Allowable Subject Matter
Claims 10 and 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
In regard to dependent claims 10, the closest prior art references fail to disclose the limitations “wherein along the second direction, the at least two inclined sections are successively arranged, and two adjacent inclined sections of the at least two inclined sections have different inclination angles.” 
Claims 13-16 depend from claim 10.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA M MERLIN whose telephone number is (571)270-3207.  The examiner can normally be reached on Monday-Thursday 7:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571) 272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






Jessica M. Merlin
February 26, 2021
/JESSICA M MERLIN/Primary Examiner, Art Unit 2871